Citation Nr: 1341566	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the "Virtual VA" electronic claims file and the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board notes that the January 2012 statement of the case (SOC) references both VA treatment records from the Houston VAMC from November 6, 2010 to December 29, 2011, and other unspecified treatment records from April 19, 2010 to November 12, 2010.  Upon review of the record, both physical and electronic, the Board notes that none of these treatment records have been associated with the physical claims file, Virtual VA electronic claims file, or VBMS.  On remand, efforts should be made to obtain and associate all treatment records with the claims file.

Further, the Board finds that a VA medical examination is needed in order to assist in determining whether the Veteran is in need for regular aid and attendance under 38 C.F.R. § 3.352 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records (either private and/or through VA) as listed in the January 2012 SOC and associate them with the claims file.  If the search for such records has negative results, notify the Veteran and place a statement to that effect in the claims file.

2.  Schedule the Veteran for an examination to determine whether he meets the requirements for SMP based on the need for regular aid and attendance.  The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history. 

The examination must take into account all of the Veteran's disabilities.  The examination report must contain sufficient information to determine whether he is in need of regular aid and attendance, that is, whether he is helpless or so nearly helpless as to require the regular aid and attendance of another person.  The examiner must discuss the rationale for all opinions given. 

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


